Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 08/31/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a method, product or system which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent system Claim 4 and product Claim 3 (herein called Additional Independent Claims).  The Primary Independent Claim recites the limitations of generating a graph of value; obtaining a balanced Strategy; and generating, based on the user inputs and user selection, a Perspective including at least one Strategy.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “computer readable medium embodying instructions executable by a computing device which when executed cause the computing device” and “computing device connected to a network.” If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least “computer readable medium embodying instructions executable by a computing device which when executed cause the computing device” and “computing device connected to a network” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. The examiner did not find any additional elements that would cause further analysis.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Diaz (U.S. Pub . . No .: US 2021/0374867 A) in view of Berntorp (US . Pub . . No .: 20220187793), Sweeder (US Pub . No .: US 2020/0118203) and Lawson (U.S. Patent US 8332299) and Sloan (US Pub US 2002/0147671)
Re claim 1 & 3 & 4: Diaz discloses: 
A computer implemented method for stabilizing automatic reserve management, comprising: (see Engin Figure 6) 
A non-transitory computer readable medium embodying instructions executable by a computing device which when executed cause the computing device to: (see Engin Figure 1)
A system for stability within automatic reserve management, comprising: a first computing device connected to a network, the first computing device comprising: (see Engin Figure 1)
receiving, via a Horizon user interface communicatively coupled to a networked user device comprising a processor device, a plurality of user inputs representative of factors affecting an aggregate measure of value at risk (VaR); (see Diaz Figure 3 item 11 + 13 + P 0075) 
generating a graph of VaR based on the plurality of user inputs and based on signals representative of changes in value;  (see Diaz Figure 6 item 120-110)
obtaining a balanced Strategy defined by one or more multidimensional vector functions; and (see Diaz Figure 6 item 120-110)
generating, based on the strategy, a stable coin representative of a basket of units of value. (see Diaz Figure 6 item 110)
While examiner believes, Diaz teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Berntorp, Sweeder, Sloan and Lawson additionally teaches the limitations of the applicant. 
Berntorp teaches modeling and prediction horizon see abstract + P 0003 + Fig 4C and graph of value Figure 1I
Sweeder teaches reserve system see abstract 
Lawson teaches: obtaining a balanced Strategy; and (see Lawson Figure 2 item 202 - 203) generating, based on the user inputs and user selection, a Perspective including at least one Strategy. (see Lawson Figure 2 item 204)
Sloan teaches Value at Risk including generating a graph of VaR based on the plurality of user inputs and based on signals representative of changes in value (Sloan abstract and throughout) and graphing value at risk and multidimensional vector functions specifically generating a graph of VaR based on the plurality of user inputs and based on signals representative of changes in value;  (see Sloan Figure 6 + 14-16 + paragraph 0076) obtaining a balanced Strategy defined by one or more multidimensional vector functions (see Sloan Figure 6 + 14-16 + paragraph 0146)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Diaz by adapting any features of Berntorp, Sweeder, Sloan and Lawson.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Diaz and Berntorp, Sweeder, Sloan and Lawson all relate to same subject area of portfolio management. 
Re claim 2: see claim 1 + 
wherein obtaining a balanced Strategy depends at least in part on an input of the plurality of inputs. (see Diaz Figure 6 item 120-110)
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. Answers to the arguments on the amended limitations which change the scope of the claims, will be addressed in the action above.  Applicant's art arguments are considered moot due to new grounds of rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wallman, U.S. Patent No 6,996,539 discloses method for investment portfolio management. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698